DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an array substrate of a display device including display region and a peripheral region and the power bus in the peripheral region which does not overlap the plurality of selector switches. The independent claims 1 and 20, inter alia, identifies the uniquely distinct features “ ”
a second power bus between the plurality of selector switches and the display region, wherein the plurality of connecting portions are respectively and electrically connected to the first power bus and the second power bus;
wherein the first power bus, the second power bus and the plurality of connecting portions define a plurality of first apertures which are arranged in an array, and orthographic projections of the plurality of selector switches on the base substrate fall within the plurality of first apertures.
The closest prior arts of:
Tokuda et al. (US 20100259563) discloses in Fig. 10, an array substrate (1) comprises a first power bus line (CSBL1) located in the peripheral region, and a plurality of connection portions connected to the power bus lines (¶ [92]).
Tsuchi (U.S. Patent No. 9,183,772) discloses a plurality of selector switches (Sw11-Sw14) located in peripheral region in Fig. 4.
Xu et al (US 2017/0003541) discloses in Fig. 3, each of the plurality of selector switches connected to at least two data lines (DR1 and DR2).
However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al. (US 2019/0392767) discloses in Fig. 1 a array substrate for a display apparatus comprising display area (DA) and non-display area (NDA) and first voltage line 10 and second voltage line 20 are provided in the non-display area (NDA) and the voltage lines 10 and 20 connected to a power line (PL) to provide firs power voltage (ELVDD) and second power voltage (ELVSS) to pixel P in the display area (¶ 61).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692